Citation Nr: 1412663	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from March 4, 2008.  

2.  Entitlement to a disability rating for PTSD in excess of 30 percent from April 22, 2009.

3.  Entitlement to disability rating for PTSD in excess of 50 percent from April 22, 2009.

4.  Entitlement to an initial disability rating for ischemic heart disease (IHD) in excess of 30 percent prior to September 9, 2009, and in excess of 60 percent from September 9, 2009, to June 13, 2010.

5.  Entitlement to an initial disability rating for IHD in excess of 60 percent from March 21, 2012.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a June 2011 rating decision issued by the VA RO in St. Louis Missouri. 

The Veteran seeks a rating for PTSD in excess of 30 percent from March 2008, and in excess of 50 percent from March 2012.  The issues have been recharacterized on the title page to more appropriately reflect the Veteran's contentions and the evidence of record.

The issue of an increased rating for IHD from March 21, 2012, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 4, 2008, the Veteran's PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.

2.  From April 22, 2009, the Veteran's PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity, and difficulty establishing and maintaining effective social relationships.  At no time since April 2009 have the manifestations of the Veteran's PTSD been worse than reflected in the April 2009 VA Examination Report.

3.  Prior to September 9, 2009, the Veteran's IHD is manifested by, at worst, left ventricular dysfunction with an ejection fraction of 58 percent; from September 9, 2009, to June 13, 2010, the Veteran's IHD is manifested by, at worst, left ventricular dysfunction with an ejection fraction of 50 percent.

4.  The Veteran's service-connected disabilities, collectively rated at 90 percent, at least one of which rated over 40 percent, prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess of 30 percent from
March 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating for PTSD of 50 percent, from April 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability rating for PTSD in excess of 50 percent, from April 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for an initial disability rating for IHD in excess of 30 percent prior to September 9, 2009, and in excess of 60 percent from September 9, 2009, to June 13, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

5.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As to the claim for TDIU, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

As to the claim for an initial increased rating for IHD, the claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection in June 2011.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

As to the claims for an increased rating for PTSD, letters in March 2008 and April 2008 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.

VA examinations were conducted in April 2008, April 2009, and March 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

The Veteran seeks a rating in excess of 30 percent from March 4, 2008, and 50 percent from March 21, 2012, for PTSD, which is rated under Diagnostic Code 
9411.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In rating the severity of the Veteran's PTSD under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the findings employed in that determination.  As relevant to this case, a GAF score from 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In an April 23, 2008, VA PTSD examination report, the examiner opined that PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See PTSD VAX, 46 (Apr. 2008).  

During the examination, the Veteran appeared clean and dressed appropriately; his speech was spontaneous, clear, and coherent; he was cooperative, friendly, relaxed, and attentive; he was not delusional; he understood the nature of his behavior and that he had a problem; and his memory functioning is within normal limits.

He reported that he lives with his wife and two sons.  He also reported that every day, from noon to 5:00 P.M., he drank beer with his buddies at the VFW.

He was self-employed half-time as a carpenter.  He enjoyed good business during the preceding 12 months, but does not want to work because of pain and fatigue.

He reported recurrent, intrusive, and distressing recollections of PTSD stressors; nightmares; irritability; and exaggerated startle response. 

He denied obsessive or ritualistic behavior, panic attacks, and suicidal or homicidal ideations.

In an April 22, 2009, VA PTSD examination report, the examiner opined that PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See PTSD VAX, 12 (Apr. 2009).  His GAF score was 58.

The report shows that the Veteran no longer spends time with his buddies at the VFW and is no longer interested in spending time with family members.  See id. at 11. 

During a November 2010 decision review officer hearing, the Veteran reported daily panic attacks, inability to follow complex commands, impaired judgment, and decreased social relationships.  See DRO hearing, 1-6 (Nov. 2009).  He also reported that he quit working in November 2008, but continues to do remodeling jobs at his leisure.  Id. at 13.  He also alluded to the fact that he attempted suicide.  Id.

In his February 2010 Substantive Appeal, the Veteran reports that he experiences suicidal ideation and is unable to work.

In a March 2012 VA PTSD examination report, the examiner opined that PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  His GAF score was 55.  See PTSD VAX, 3-4 (Mar. 2012).

The report shows that since the April 2009 examination, concentration is worse; daytime recollections, nightmares, and irritability are a little worse; and social isolation, hypervigilance, and exaggerated startle response have continued.  See id. at 8.

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD from March 4, 2008.  Importantly, April 2008 VA PTSD examination shows that while the Veteran suffered intermittent periods of inability to perform occupational tasks, there is no evidence of difficulty with social relationships (e.g. the Veteran spent about 25 hours a weeks with his friends and he was cooperative and friendly with the examiner); he denied frequent panic attacks; his affect was not flattened; he did not show difficulty understanding complex commands; and memory, judgment, and mood were unremarkable.

In order for the Veteran to obtain the next higher disability rating (i.e. 50 percent), the evidence would need to show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, none of which have been noted.

Hanging out, drinking beer with the boys at the VFW does not present a picture of an individual who had difficulty in establishing and maintaining effective social relationships.  Additionally, there is no evidence that his PTSD manifested by any of the symptoms that support a 50 percent rating from March 4, 2008.

From April 22, 2009, however, the evidence supports a 50 percent rating for PTSD.  Importantly, the April 2009 VA examination report shows that the Veteran now experiences increased difficulty establishing social relationships.  Additionally, testimony from the November 2010 DRO hearing shows that the Veteran reported daily panic attacks, inability to follow complex commands, and impaired judgment.  There is no reason to question his credibility.

In order for the Veteran to obtain the next higher disability rating (i.e. 70 percent), the evidence would need to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships, only one of which has been noted.

The February 2010 Substantive Appeal and November 2010 DRO hearing testimony show suicidal ideation.  While suicidal ideation is one of the criteria for a 70 percent rating, there is no evidence that any of the other criteria for a 70 percent rating are present; nor are any other manifestations present that would warrant consideration of a 70 percent disability rating.

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD from March 4, 2008; there is no doubt to be resolved; and a rating in excess of 30 percent for PTSD from March 4, 2008, is not warranted.
 
Resolving any doubt in the Veteran's favor, a 50 percent rating from April 22, 2009, is warranted.

The preponderance of the evidence is against the claim for a rating in excess of 50 percent for PTSD from April 22, 2009; there is no doubt to be resolved; and a rating in excess of 50 percent for PTSD from April 22, 2009, is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

The Veteran's PTSD is primarily manifested by panic attacks, inability to follow complex commands, impaired judgment, depressed mood, and anxiety
that cause occupational and social impairment with reduced reliability and productivity.  These manifestations are contemplated by Diagnostic Code 9411.  There is no evidence of other manifestations not contained in Diagnostic Code 9411 that are relevant to the disability.  The assigned schedular evaluation for PTSD is adequate and referral for extraschedular consideration is not required.

2.  IHD

The Veteran seeks an initial disability rating for ischemic heart disease (IHD) in excess of 30 percent prior to September 9, 2009, and in excess of 60 percent from September 9, 2009, to June 13, 2010.

Diagnostic Code 7005 provides the rating criteria for IHD.  A 60 percent rating is warranted for IHD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

A 100 percent rating, the next higher rating and the maximum under the Code, is warranted for IHD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  

An April 3, 2006, stress test shows LVEF of 58 percent.  

An April 28, 2006, echocardiogram shows LVEF of 59 percent.  

A September 9, 2009, echocardiogram shows LVEF of 50 percent.

During the periods on appeal, there is no evidence of the congestive heart failure and the Veteran's workload (METs) was not measured.

Prior to September 9, 2009, the Veteran's IHD more closely approximates a 30 percent disability rating because the Veteran's LVEF was, at worst, 58 percent.  Absent evidence that LVEF was between 30 and 50 percent, a 60 percent disability rating, the next higher rating, is not warranted.

From September 9, 2009, to June 13, 2010, the Veteran's IHD more closely approximates a 60 percent disability rating because the Veteran's LVEF was, at worst, 50 percent.  Absent evidence that the LVEF was less than 30 percent, a 100 percent disability rating, the next higher rating, is not warranted.

The preponderance of the evidence is against the claim for an initial disability rating for IHD in excess of 30 percent prior to September 9, 2009, and in excess of 60 percent from September 9, 2009, to June 13, 2010; there is no doubt to be resolved; and increased ratings are not warranted.
 


The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  

During the time period on appeal, the Veteran's IHD is primarily manifested by decreased LVEF, dyspnea, fatigue, angina, and dizziness.  These manifestations are contemplated by Diagnostic Code 7005.  There is no evidence of other manifestations not contained in Diagnostic Code 7005 that are relevant to the disability.  Thus, the assigned schedular evaluation for IHD is adequate and referral for extraschedular consideration is not required.

3.  TDIU

The Veteran seeks a finding of total disability based on individual unemployability.

He is currently in receipt of the following disability ratings:

      60 percent for ischemic heart disease, 
      50 percent for PTSD, 
      30 percent for bilateral hearing loss,
      20 percent for scar of the left axilla, 
      10 percent for tinnitus, 
      10 percent for left shoulder tendonitis, 
      10 percent for right shoulder tendonitis, 
      10 percent for left eye retinal scar, 
      0 percent for post right fifth metacarpal fracture, 
      0 percent for scar from heart surgery, and 
      0 percent for left thigh bypass harvest. 

His current combined rating is 90 percent.  He meets the schedular rating requirements for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

To prevail, he must show that his service-connected disabilities, prevent him from obtaining or retaining substantially gainful employment.  

There is no medical opinion as to whether all of the Veteran's service-connected disabilities, when considered together, render him unemployable.  Rather, the March 2012 VA medical opinions individually assesses whether each disability, by itself, renders the Veteran unemployable.

The opinions show that the Veteran's heart, shoulder, and wrist disabilities preclude him from any physical work.  See VAX, 182-83, 219 (Mar. 2012).

As to sedentary work, the opinions show that the Veteran's hearing disabilities make it very difficult for him to communicate in person or over the phone and that PTSD causes "moderate impairment" of employability.  See id. at 228, 230, 247.

The Veteran has an eighth grade education.  See Claim (Jul. 2008).  He has been a self-employed carpenter for the past 30 years, but he has not worked fulltime since 2006.  At one point, his son, also a self-employed carpenter, would help him complete jobs when his disabilities kept him from working.  See Statement from son (April 2008).

Considering his limited education, work experience, and the functional limitations of his service-connected physical and psychiatric disabilities, the Board finds that the Veteran cannot realistically obtain and maintain substantially gainful employment.  Beaty v. Brown, 6 Vet.App. 532, 538 (1994).

A TDIU is warranted.



ORDER

1.  A disability rating for PTSD in excess of 30 percent from March 4, 2008, is denied.

2.  A 50 percent disability rating for PTSD from April 22, 2009, is granted.

3.  A disability rating for PTSD in excess of 50 percent from April 22, 2009, is denied.

4.  An initial disability rating for IHD in excess of 30 percent prior to September 9, 2009, and in excess of 60 percent from September 9, 2009, to June 13, 2010, is denied.

5.  A total disability based on individual unemployability is granted.


REMAND

The Veteran asserts that his heart disability underwent a temporary improvement during his most recent March 2012 VA examination, and that his heart disability his since worsened.

An October 2012 Echocardiogram shows that the Veteran's heart disability was "unchanged since 11/16/11."

As the record clearly shows a material change in the disability from March 21, 2012, a reexamination under 38 C.F.R. § 3.327 is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his heart disability.

All pertinent symptomatology and findings necessary to evaluate the Veteran's heart disability under 38 C.F.R. § 4.104, Diagnostic Code 7005 must be reported in detail, including left ventricular function findings and METs.  

The Veteran's workload capacity expressed in terms of METs must be measured by exercise testing.  

If exercise testing cannot be performed for medical reasons, the examiner must provide the reason as to why such an objective measurement cannot be obtained.  If necessary, the examiner is to provide an estimated workload capacity expressed in METs that is supported by examples and includes consideration of all prior METs testing and estimate of record during the course of this appeal.

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


